DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 11/25/2020. Claims 1-6 are currently pending in the application. An action follows below:
Response to Arguments
In response to the rejections under 35 U.S.C. 103 in the previous Office action dated 09/03/2020, Applicant has amended claim 1 to include new limitations and argued the cited reference failing to teach the new limitations on page 6 of the amendment. Applicant’s argument has been considered but it is not persuasive. See the below detailed rejection of the newly amended claim 1.
Claim Objections
Claim 1 is objected to because of the following informalities: “plan” in lines 3, 5, 18 and 20 should be changed to -- plane -- because of a typo.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “plan” in lines 9 and 12 should be changed to -- plane -- because of a typo.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “plan” in line 3 should be changed to -- plane -- because of a typo.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “plan” in lines 3, 5, 17 and 19 should be changed to -- plane -- because of a typo.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “plan” in lines 4, 6, 20 and 22 should be changed to -- plane -- because of a typo and “the first direction” in line 16 should be changed to -- a first direction -- because of insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1, this claim recites a limitation, “the holder is fixed in the input device and the pressing member is configured to move such that when the pressing body is pressed in a first direction, the pressing member pushes the switch” in last 3 lines. First, since it is unclear whether “the pressing body” of the above underlined limitation is referred to (i) “a pressing member” in line 3, (ii) “a main body” in line 5, (iii) “a pressing part” in lines 5-6, or (iv) other, it is considered that the invention is not clearly defined. 
Second, the above underlined limitation requires “the pressure member configured to move,” thereby rendering all members, such as a main body, a pressing part, and a holder as recited in lines 5-6, of the pressure member configured to move. Therefore, it is not clear whether this claim requires the holder being fixed in the input device, i.e., the holder configured to not move or a holder configured to move.

	As per claims 2-4, these claims are therefore rejected for the same reason set forth in claim 1.
As per claim 5, this claim is directed to “an input device comprising a plurality of characters displayed in the first region in the plane view” (see lines 1 and 24). The original disclosure discloses an input device 1000 which does not comprise a display for displaying a plurality of characters (see at least Fig. 8.) Therefore, it is unclear whether this claim is directed to “a sole input device 1000” or “a display apparatus 2000 comprising an input device 1000, a display 400, and a controller 500, as shown in Fig. 2”, it is considered that the invention is not clearly defined. In addition to claim 5, this claim recites a limitation, “the first direction” in last line. There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 5, this claim recites limitations, “when an object contacts with or approaches the pressing member, the capacitance of one of the plurality of second detection electrode parts change, a first character is selected from the plurality of characters, the first character is positioned at a portion in a second direction viewed from the one of the plurality of second detection electrode parts, the second direction is opposite to the first direction” in last 5 lines, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically Fig. 9 and ¶ [0093], ¶ [0095], discloses a plurality of characters displayed in the first region A of the display area of the display 400, i.e., a first character of the plurality of characters is positioned at a portion in the first region A, but not at a portion in a second direction viewed from the one of the plurality of second detection electrode parts, as claimed. Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 6, this claim recites a limitation, “a display disposed at a portion in the first direction viewed from the substrate” in line 16, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically Figs. 1-2, discloses a display 400 disposed below the substrate 50, but not at a 
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
Due to the above rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and for the sake of applying the prior art(s), the following art rejections are based as best understood by Examiner in view of the originally filed specification and drawings.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (WO 2016/075907 A1; hereinafter Sawada; see the corresponding US 2017/0316901 A1 for the following citations) in view of Kobayashi (WO 2016/170908 A1; see the corresponding US 2018/0046267 A1 for the following citations.)
As per claim 1, Sawada discloses an input device (see at least Figs. 1, 13, disclosing an input device [3000/3002]) comprising: 
a rotary part having an opening (see at least Fig. 14, disclosing a rotary part comprising a rotary manipulation knob 118 having an opening;) 
a pressing member overlapping the opening of the rotary part in a plan viewsee at least Fig. 14, disclosing a pressing member comprising a pressing body 121 overlapping the opening of the rotary part in a plan view,) the pressing member including a main body see at least Figs. 1, 14, disclosing the pressing member 25/121 including a pressing portion 21/121A [[as the claimed pressing part]], a small inner middle portion [[as the claimed main body]] disposed on the pressing portion 21/121A, having a diameter being smaller than that of the opening of the element 19/119, and a top portion [[as the claimed holder]] integrally formed on the small inner middle portion [[as the claimed main body]] and held in the input device by the top portion of the element 23/118;) 
a rotary electrode part including a first electrode element, the rotary electrode part being configured to rotate in response to rotation of the rotary part (see at least Fig. 14, disclosing a rotary electrode part comprising a rotary body 116 in which a cylinder of the holder 119 is inserted into a central hole 116A and to which a wiring substrate having a contact pattern 115A [as the claimed first electrode element], the rotary body 116 rotating together with the rotary manipulation knob 118;) 
a holding electrode part including a second electrode element, at least part of the second electrode element facing the rotary electrode part, the second electrode element being configured to be brought into contact with and separated from the first electrode element by rotation of the rotary electrode part (see at least Figs. 14 and 18, disclosing a lower casing 111 [corresponds to the claimed holding electrode part], which includes fixed electrodes [141, 142] (one of the fixed electrodes [141, 142] corresponding to the claimed second electrode element), and in which contacts [141A, 142A] of the fixed electrodes [141, 142] slide on a concentric track T22 in accordance with rotational movement of the rotary body 116, and are brought into contact with or spaced apart from the contact pattern 115A [as the claimed first electrode element];) and 
a first detection electrode part facing the holding electrode part (see at least Figs. 1, 19, 20, disclosing a first detection electrode part comprising sensor electrodes [161-164] which are disposed in an optically transparent first base member 31A as the claimed substrate;) and 
a substrate in which the first detection electrode part is disposed (see the above discussion; or see at least Figs. 1, 19, 20;)
a switch (see at least Fig. 14, disclosing the contact portions of the first and second switch electrodes [112, 113], as the claimed switch,)
wherein the first detection electrode part includes: 
 	a first reception electrode overlapping the second electrode element in the plan view (see at least Figs. 1, 14, 19, disclosing a first reception electrode [161B/ 162B] overlapping the second electrode element [141/ 142] in the plan view;) and 
	a first transmission electrode overlapping the first reception electrode in the plan view (see at least Figs. 1, 14, 19, disclosing a first transmitter electrode [161A/ 162A] overlapping the first reception electrode in the plan view,) 
electrostatic capacitance between the first reception electrode and the first transmission electrode changes by the rotation of the rotary electrode part (see at least Fig2. 13, 14, 19 and 20; ¶¶ [0140]-[0146], disclosing the contacts [141A, 142A], when an operator rotationally manipulates the rotary manipulation knob 118, being brought into contact with or spaced apart from the contact pattern 115A of a wiring substrate 115, and the capacitance between the fixed electrodes [141, 142] and the sensor electrodes [161, 162] changing, thereby changing the electrostatic capacitance formed between the transmitter electrodes [161A, 162A] and the receiver electrodes [161B, 162B],) 

the holder is fixed in the input device and the pressing member is configured to move such that when the pressing body is pressed in a first direction, the pressing member pushes the switch (see the above discussion regarding to these elements and the holder fixed/held in the input device [[note that since the original disclosure of the instant application, specifically Fig. 8; ¶ [0052] of the US publication, discloses the holder 12b held in the input device, the term “fixed” and “held” construed as same in this context; further see Sawada at least Fig. 14; ¶ [0133], ¶ [0141], disclosing that, when the operator presses the pressing body 121 downward in a first/vertical direction, the contact portions of the first and second switch electrodes [112, 113] [[as the claimed switch]] are brought into contact with one another, and the fixed electrode 143 is electrically connected to the fixed electrode 144, and that the pressing body 121 has pressing portions 121A that project downward in a concave manner.)

Accordingly, Sawada discloses all limitations of this claim except that Sawada is silent to the main body of the pressing member, the pressing member, and the substrate transmitting light through the first region.

However, in the same field of endeavor, Kobayashi a related input device used in a touch screen display system (see at least Figs. 1-2, disclosing an input device 10 comprising a touch sensor panel 80 and an input assistance device [20-72] disposed on the panel surface 81 of the touch sensor panel 80; see at least Figs. 1 and 5; ¶ [0054], disclosing a touch screen display system comprising at least an image display unit 89; a touch sensor panel 80; and an input assistance device disposed on the panel surface 81 of the touch sensor panel 80,) 
wherein a contact position being calculated on the basis of a change in the capacitance on a panel surface 81 when an operator presses a pressing manipulation body 20 (as the claimed pressing member) in the Z direction toward the panel surface 81 side, and information pertaining to the rotation of the rotary part 60 on the panel surface 81 being calculated when the operator rotates a rotary part 60, and corresponding operation and image display being executed on a sensor panel 80 (see at least Figs. 1-2;  ¶¶ [0051]-[0054]) and
as the claimed pressing member) and the touch sensor panel 80, which comprises a substrate having the detection electrode part disposed therein, are formed from transparent materials, thereby making it is possible to make an image displayed on the panel surface 81 of the touch sensor panel 80 visible, through a first region overlapping the opening of the rotary part 60 in the plane view and the pressing manipulation body 20, to an operator (see at least Figs. 1-2; ¶¶ [0051]-[0054].)

Sawada, as discussed above, discloses the substrate and the pressing member, but is silent to the pressing member and the substrate transmitting light through the first region. Kobayashi, as discussed above, discloses to form various members, including the pressing member and the touch sensor panel including the substrate, from the transparent materials, thereby providing the operator a corresponding operation displayed on the pressing member. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to form Sawada members, including at least the pressing member and the touch sensor panel, from the transparent materials, in view of the above teaching in the Kobayashi reference, to improve the above modified input device of the Sawada reference for the predictable result of at least providing the operator a corresponding operation displayed on the pressing member.

	As per claim 2, the above modified Sawada discloses the input device further comprising:
a reference electrode part configured to electrically connect to the holding electrode part through the rotary electrode part (see Sawada at least Figs. 14, 18; ¶ [0139], disclosing that, when rotational manipulation is performed, the fixed electrodes 141, 142, which are included in the lower casing 111 (corresponds to the "holding electrode part" of the present invention), are brought into contact with or spaced apart from the contact pattern 115A of the rotary body 116 [corresponds to the claimed rotary electrode part], and the contact pattern 115A of the rotary body 116 is always in contact with a contact 143A of a fixed electrode 143 (corresponds to the claimed reference electrode portion];) and 
a pressing electrode part configured to be electrically connected to the reference electrode part when the pressing member is pressed in the first direction (see Sawada at least Fig. 14; ¶ [0165], disclosing that, when an operator presses the pressing body 121, the fixed electrode 143 is electrically connected to a fixed electrode 144 [corresponds to the claimed pressing electrode part], thereby rendering the pressing electrode part configured to be electrically connected to the reference electrode part when the pressing member is pressed in the first/vertical direction,)
wherein the first detection electrode part further includes: 
 	a second reception electrode overlapping the pressing electrode part in the plan view (see Sawada at least Figs. 14, 17, 19, disclosing a second reception electrode 164B arranged on a surface facing the fixed electrode 144 [as the claimed pressing electrode part], i.e., overlapping the pressing electrode part 144 in the plan view;) and 
 	a second transmission electrode overlapping the second reception electrode in the plan view (see Sawada at least Fig. 19, disclosing a second transmitter electrode 164A overlapping the second reception electrode 164B in the plan view,) 
wherein electrostatic capacitance between the second reception electrode and the second transmission electrode changes when the pressing member is pressed in the first direction (see Sawada at least ¶ [0165], disclosing that, when the operator presses the pressing body 121 downward, the fixed electrode 144 is electrically connected to a ground electrode 163 via the fixed electrode 143 and the electrical state of the fixed electrode 144 changes, thereby changing the electrical state of the fixed electrode 144 arranged in the vicinity of the sensor electrode 164 and changing the electrostatic capacitance formed between the transmitter electrode 164A and the receiver electrode 164B.)

As per claim 3, the above modified Sawada discloses the switch configured to electrically connect the reference electrode part to the pressing electrode part when the pressing member is pressed in the first direction (see Sawada at least Fig. 14; ¶ [0133], disclosing that, when the operator presses the pressing body 121 downward in the first direction, the contact portions of the first and second switch electrodes [112, 113] (as the claimed switch) are brought into contact with one another, and the fixed electrode 143 is electrically connected to the fixed electrode 144, and that the pressing body 121 has pressing portions 121A that project downward in a concave manner) and 
the switch is disposed at a place in the first direction viewed from the pressing part of the pressing member (see Sawada at least Fig. 14; ¶ [0133], disclosing the switch disposed at a place in the first direction viewed from the pressing part of the pressing.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Kobayashi, and further in view of Yamazaki et al. (JP 2016-149306 A; hereinafter Yamazaki; see the English translation in the IDS filed 02/20/2020 for the following citations.)
As per claim 4, the above modified Sawada, as discussed in the rejection of claim 1, discloses all limitations of this claim except that the above modified Sawada does not explicitly disclose a second detection electrode part, as claimed.
However, in the same field of endeavor, Yamazaki discloses a capacitance-type input device (see at least Fig. 2) comprising a [[second]] detection electrode part including at least one detection electrode 5, which is disposed in the substrate 2, divided into the first and second detection electrodes [7, 8], and placed facing and in close proximity to an elastic click body 10 and a key top member 30 which is operated by an operating body 9 such as a finger and is attached to the elastic click body 10 (see at least Fig. 2; ¶ [0028]-[0029],) 
when the operating body 9 comes into close proximity with the key top member 30 of the elastic click body 10 without contact therewith, a detection determination means performs detection by converting a change in capacitance into a detected value, comparing the detected value of the second detection electrode 8 with a first threshold value, and as a result of the comparison, it is determined that the operating body 9 is in a non-contact state with the key top member 30 of the elastic click body 10 because the detected value of the second detection electrode 8 is extremely small and is less than or equal to the first threshold value (see at least ¶¶ [0043], [0047]), and 
when the operating body 9 comes into contact with the key top member 30 of the elastic click body 10, it is determined that the operating body 9 is in a contact state with the elastic click body 10 via the key top member 30 because the detected value of the second detection electrode 8 exceeds the first threshold value (see at least ¶ [0043], [0050].)
Yamazaki further discloses that, the detection electrode 5, which is divided into the first and second detection electrodes 7, 8, is formed on the capacitance sensor sheet 1 so as to overlap the key top member 30 in the plan view, and the second detection electrode 8 detects whether the operating body 9, such as a finger, is in contact with or in close proximity to the key top member 30, so as to realize predetermined functions corresponding to the operating body 9, such as a finger, being in contact with or in close proximity to the key top member 30 (see at least ¶ [0043].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide the [[second]] detection electrode part in the modified Sawada input device, in view of the above teaching in the Yamazaki reference, to improve the above modified input device of the Sawada reference for the predictable result of at least providing predetermined functions corresponding to the operating body, such as a finger, being in contact with or in close proximity to the key top member.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626